DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 7 January 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program, which is not within one of the four statutory classes of invention.  See MPEP § 2106.03(I), which states inter alia ‘Non-limiting examples of claims that are not directed to any of the statutory categories 

6.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, given the broadest reasonable interpretation of claim 19 (see MPEP § 2106(II)), claim 19 includes transitory forms of signal transmission, such as an electromagnetic medium on which the computer program is stored and transmitted.  A transitory forms of signal transmission is not within one of the four statutory classes of invention.  See MPEP § 2106.03(I), which states inter alia ‘Non-limiting examples of claims that are not directed to any of the statutory categories include:’ … ‘• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave’ thus demonstrating that claim 19 is not directed to any of the statutory categories of invention.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-9, 11-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US-2014/0243596).
	Regarding claim 1:  Yoon discloses a method for vectorising nodes within a plurality of 360 degree images (fig 3, fig 7, and [0087]-[0090] of Yoon), including: a) identifying a set of points of interest within a first 360 degree image of the plurality of 360 degree images (fig 3 (182), [0069] and [0071] of Yoon – points of interest identified for imaging by first omnidirectional camera); b) identifying a corresponding set of points of interest within a second 360 degree image of the plurality of 360 degree images (fig 3(184) and [0070]-[0071] of Yoon – corresponding points of interest identified for imaging by second omnidirectional camera); and c) calculating 3D coordinates of the points of interest using triangulation of both sets of points of interest (fig 7(182,184) and [0087]-[0090] of Yoon).
	Regarding claim 2:  Yoon discloses a method as claimed in claim 1 (as rejected above), wherein the set of points of interest are identified within the first 360 degree image based upon at least one visual characteristic exceeding a threshold (figs 8A-8B, [0076], and [0092]-[0093] of Yoon).
	Regarding claim 3:  Yoon discloses a method as claimed in claim 2 (as rejected above), wherein the visual characteristic is contrast (fig 8B and [0092] of Yoon – relatively lightly shaded and relatively darkly shaded).
	Regarding claim 4:  Yoon discloses a method as claimed in claim 2 (as rejected above), wherein the visual characteristic relates to a group of pixels proximate to each point of interest in the 360 degree image (fig 7, fig 8A and [0088]-[0096] of Yoon – pixels in the first and second omnidirectional images that are proximate the point of interest, and help determine the disparity map, the vectors (distance & angle) between the corresponding points of interest).
Regarding claim 5:  Yoon discloses a method as claimed in claim 1 (as rejected above), wherein the second 360 degree image is vertically aligned to the first 360 degree image prior to identification of the corresponding set of points of interest (fig 6, figs 8A-8B, and [0091]-[0093] of Yoon – aligned vertically and horizontally).
	Regarding claim 6:  Yoon discloses a method as claimed in claim 1 (as rejected above), further including the step of generating features for the set of points of interest (fig 6, fig 8B, and [0091]-[0092] of Yoon – brightness information and disparity map formed for set of points of interest).
	Regarding claim 7:  Yoon discloses a method as claimed in claim 6 (as rejected above), wherein the corresponding set of points of interest is identified utilizing the features for the set of points of interest (fig 8B and [0092] of Yoon).
	Regarding claim 8:  Yoon discloses a method as claimed in claim 1 (as rejected above), wherein the plurality of 360 degree images are a sequence of 360 degree images (fig 4(182,184), [0071], and [0080]-[0083] of Yoon – omnidirectional images captured sequentially at separate points in the organ).
	Regarding claim 9:  Yoon discloses a method as claimed in claim 8 (as rejected above), wherein the sequence of 360 degree images are captured using a 360 degree camera ([0079]-[0080] of Yoon).
	Regarding claim 11:  Yoon discloses a method as claimed in claim 8 (as rejected above), wherein the sequence of 360 degree images differ in distance from one another (fig 4, [0079]-[0083], and [0099] of Yoon).
Regarding claim 12:  Yoon discloses a method as claimed in claim 1 (as rejected above), wherein each of the plurality of 360 degree images is associated with a location (fig 4, [0073]-[0075] of Yoon).
	Regarding claim 13:  Yoon discloses a method as claimed in claim 12 (as rejected above), wherein the location of the first and second 360 degree images differs (fig 4, [0079]-[0083], and [0099] of Yoon).
	Regarding claim 15:  Yoon discloses a method as claimed in claim 1 (as rejected above), further including the step of generating a 3D mesh using the 3D coordinates (fig 11, fig 12(760), [0019]-[0021], and [0099]-[0101] of Yoon – 3D grid map generated and stored).
	Regarding claim 16:  Yoon discloses a method as claimed in claim 1 (as rejected above), further including mapping each of the 3D coordinates to an existing 3D mesh of the same real world location (fig 6, fig 11 and [0099]-[0100] of Yoon – with respect to distance information in relation to pre-existing 3D data values for endoscope).
	Regarding claim 17:  Yoon discloses a system (fig 1, fig 5, [0056], and [0077]-[0081] of Yoon) for vectorising nodes within a plurality of 360 degree images (fig 3, fig 7, and [0087]-[0090] of Yoon), including: one or more processors (fig 1(200), fig 5(200), [0056], and [0080]-[0081] of Yoon) configured for identifying a set of points of interest within a first 360 degree image of the plurality of 360 degree images (fig 3(182), [0069] and [0071] of Yoon – points of interest identified for imaging by first omnidirectional camera); identifying a corresponding set of points of interest within a second 360 degree image of the plurality of 360 degree images (fig 3(184) and [0070]-[0071] of Yoon – corresponding points of interest identified for imaging by second omnidirectional camera); and calculating the 3D coordinates of the points of interest using triangulation of both sets of points of interest (fig 7(182,184) and [0087]-[0090] of Yoon); and a memory configured for storing a plurality of 360 degree images and 3D coordinates for each of the points of interest (fig 5(260), [0102], and [0114] of Yoon).
	Regarding claim 18:  Yoon discloses a computer program configured for performing the method (fig 1(200), fig 5(200), [0022], [0056], and [0086] of Yoon – processor executes the computer program) of claim 1 (as rejected above).
	Regarding claim 19:  Yoon discloses a computer readable medium configured for storing (fig 1(200), fig 5(200), [0022], [0056], and [0086] of Yoon – includes the computer readable medium storing the computer program executed by the processor) the computer program of claim 18 (as rejected above).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US-2014/0243596) in view of well-known prior art.
	Regarding claim 10:  Yoon discloses a method as claimed in claim 9 (as rejected above).  Yoon further discloses wherein the 360 degree camera is a camera applied in security facilities, monitoring, robot vision, and so on ([0065]-[0066] of Yoon).  Therefore, it would be reasonable to assume that the 360 degree camera is a video camera.  However, Yoon does not expressly disclose wherein the 360 degree camera is a video camera.  OFFICIAL NOTICE is taken that video cameras are old, well-known, and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the 360 degree camera specifically be a video camera, since doing so would facilitate real-time scanning, such as used in the endoscopic examination taught by Yoon.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US-2014/0243596) in view of Havekes (US-9,948,999).
	Regarding claim 14:  Yoon discloses a method as claimed in claim 1 (as rejected above), further including the step of selecting the second 360 degree image based upon the next 360 degree image within the sequence with a location that differs from the first 360 degree image (fig 4 and [0072]-[0076] of Yoon).  Yoon does not disclose selecting the second image based upon the next image with a location that differs from the first image beyond a minimum threshold.
	Havekes discloses selecting the second image based upon the next image with a location that differs from the first image beyond a minimum threshold (Abstract; and column 7, lines 36-54 of Havekes).
.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Cherevatsky et al., US-10,699,421 B1, Patented 30 June 2020, Application filed 29 March 2017.
b.	Rakshit et al., US-2018/0330188 A1, Published 15 November 2018, Application filed 11 May 2017.
c.	Simek et al., US-2018/0139431 A1, Published 17 May 2018, Application filed 26 June 2017.
d.	Aly et al., US-8,787,700 B1, Patented 22 July 2014.
e.	Farsaie, US-2004/0027347 A1, Published 12 February 2004.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616